               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
______________________________________________________________

CHRISTY M. BLYTHE,                      )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )        No. 18-1028-TMP
                                        )
NANCY A. BERRYHILL,                     )
ACTING COMMISSIONER OF SOCIAL           )
SECURITY,                               )
                                        )
       Defendant.                       )

______________________________________________________________

              ORDER AFFIRMING THE COMMISSIONER’S DECISION
    ______________________________________________________________

       Before the court is plaintiff Christy M. Blythe’s appeal from

a    final   decision     of    the   Commissioner       of   Social   Security

(“Commissioner”) denying her application for disability insurance

benefits and supplemental security income under Title II and Title

XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-434;

1381-1385.    The parties have consented to the jurisdiction of the

United States magistrate judge under 28 U.S.C. § 636(c).                For the

reasons below, the decision is affirmed.

                           I.    FINDINGS OF FACT

       On July 28, 2014 and July 30, 2014, Blythe applied for

disability insurance benefits and supplemental security income

under Titles II and XVI of the Act.         (R. 366; 368.)      Blythe alleged

disability    beginning    on    December   7,   2011,    due   to   lower   back

disorder, bipolar disorder, and depression.               (R. 366; 368; 402.)
Blythe’s application was denied initially and upon reconsideration

by the Social Security Administration (“SSA”).               (R. 243; 244; 280;

281.)      At   Blythe’s   request,    a    hearing    was    held   before   an

Administrative Law Judge (“ALJ”) on November 21, 2016.               (R. 142.)

       After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that

Blythe was not disabled from December 7, 2011 through the date of

his decision.      (R. 96.)     At the first step, the ALJ found that

Blythe had not “engaged in substantial gainful activity since

December 7, 2011, the alleged onset date.”            (R. 98.)    At the second

step, the ALJ concluded that Blythe suffers from the following

severe impairments: obesity, back disorder, and bipolar disorder.1

 (R. 98-104.)     At the third step, the ALJ concluded that Blythe’s

impairments do not meet or medically equal, either alone or in the

aggregate, one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1.      (R. 99.)       Accordingly, the ALJ had to then

determine whether Blythe retained the residual function capacity

(“RFC”) to perform past relevant work or could adjust to other

work.     The ALJ found that:

        [Blythe] has the residual functional capacity to perform
        light work as defined in 20 CFR 404.1567(b) and
        416.967(b). Claimant can occasionally climb ramps and
        stairs; never climb ladders, ropes, or scaffolds;

1The ALJ used the term affective disorder to describe Blythe’s
severe mental impairments in his findings, but in the body of his
opinion referred to Blythe’s bipolar disorder. (R. 98-104.) For the
sake of consistency, this opinion uses the more specific term.

                                      -2-
     occasionally balance, stoop, kneel, crouch, and crawl.
     Claimant can tolerate up to occasional exposure to
     vibration, and claimant should avoid all hazards.
     Claimant can understand, remember, and carryout simple
     instructions; use judgment; relate with supervisors,
     coworkers, and the public; and deal with workplace
     changes. 2

(R. 100.)   The ALJ specifically found that Blythe was able to “lift

20 pounds occasionally, which is consistent with light work.”     (R.

100).   The ALJ then found at step four that Blythe was unable to

perform any of her past relevant work.    (R. 24-25.)   However, at

step five the ALJ found that considering Blythe’s age, education,

work experience, and RFC, there are jobs that exist in significant

numbers in the national economy that Blythe can perform.    (R. 25.)

Accordingly, on February 13, 2017, the ALJ issued a decision

denying Blythe’s request for benefits after finding that Blythe was

not under a disability because she retained the RFC to adjust to

work that exists in significant numbers in the national economy.

(R. 96-107.)    On December 14, 2017, the SSA’s Appeals Council

denied Blythe’s request for review.     (R. 1.) The ALJ’s decision

then became the final decision of the Commissioner.     (R. 1.)


Light work is defined in 20 C.F.R. 404.1567(b) as follows:
2

    Light work involves lifting no more than 20 pounds at a
    time with frequent lifting or carrying of objects
    weighing up to 10 pounds. Even though the weight lifted
    may be very little, a job is in this category when it
    requires a good deal of walking or standing, or when it
    involves sitting most of the time with some pushing and
    pulling of arm or leg controls. To be considered capable
    of performing a full or wide range of light work, you
    must have the ability to do substantially all of these

                                -3-
      On February 8, 2018, Blythe filed the instant action.                   Blythe

argues that: (1) new material evidence related to Blythe’s mental

condition justifies remand to the Commissioner; (2) the ALJ erred

in weighing the medical opinions in the record; (3) the ALJ erred

in    not   discussing     treatment     records       from   one      of   Blythe’s

therapists;    (4)   the    ALJ    committed   legal     error    by    failing     to

adequately develop the record when he declined to ask a vocational

expert certain hypothetical questions; and (5) the ALJ’s decision

on RFC is not supported by substantial evidence.                 (ECF No. 11; ECF

No. 14.)

                             II.     CONCLUSIONS OF LAW

A.    Standard of Review

      Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.                 “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”           42 U.S.C. § 405(g).         Judicial review of

the   Commissioner’s       decision    is    limited    to    whether       there   is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

 Id.; Cardew v. Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir.


      activities.
                                       -4-
2018); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d    234,     241    (6th    Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than   a    preponderance,       and     is   “such      relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether       substantial      evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial       evidence    is    found     to   support    the

Commissioner’s        decision,     however,       the   court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”              Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).                Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.           Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).          Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

                                           -5-
Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.     The Five-Step Analysis

       The Act defines disability as the “inability to engage in any

substantial     gainful     activity     by   reason    of   any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                  42 U.S.C. §

423(d)(1).     Additionally, section 423(d)(2) of the Act states that:

       An individual shall be determined to be under a
       disability only if his physical or mental impairment or
       impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any
       other kind of substantial gainful work which exists in
       the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears   the    ultimate    burden   of

establishing an entitlement to benefits.         Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).           The initial burden is

on the claimant to prove she has a disability as defined by the

Act.    Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

                                       -6-
1990).   If the claimant is able to do so, the burden then shifts to

the   Commissioner    to    demonstrate    the    existence     of    available

employment     compatible     with   the    claimant’s     disability       and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

      Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                First, the

claimant must not be engaged in substantial gainful activity.               See

20 C.F.R. §§ 404.1520(b) & 416.920(b).           Second, a finding must be

made that the claimant suffers from a severe impairment.              20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).          In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security    Regulations.     See   20    C.F.R.   §§    404.1520(d),

404.1525, 404.1526.     If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.      See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).    If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

                                     -7-
relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the    national     economy.       See    20   C.F.R.    §§

404.1520(a)(4)(v),      404.1520(g)(1),     416.960(c)(1)-(2).     Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.          20 C.F.R. §

404.1520(a)(4).

C.   Whether New Material Evidence Related to Blythe’s Mental
     Condition Justifies Remand to the Commissioner

     Blythe’s first argument is that new material evidence related

to Blythe’s mental condition justifies remand to the Commissioner.

 Blythe has obtained an evaluation of the effect of her mental

limitations on her ability to do work-related activities from her

current treating therapist, Russell Andrew Goad.          (ECF No. 14.)   In

the portion of his evaluation that is inconsistent with the ALJ’s

RFC finding, Goad determined that Blythe has marked limitations in

her ability to respond appropriately to unusual work situations and

changes in a routine work setting. (Id. at 15.)            Goad also found

that Blythe’s limitations in this regard dated back to July 8,

2016, before the date of the ALJ’s decision.         (Id.)

     Courts may remand a case to an ALJ for review of additional

evidence “only upon a showing that there is new evidence which is

material   and   that   there   is   good   cause   for   the   failure   to

incorporate such evidence into the record in a prior proceeding . .


                                     -8-
. .” 42 U.S.C. § 405(g). As the language of the statute indicates,

this places the burden of production upon the claimant. See Miller

v. Comm'r of Soc. Sec., 811 F.3d 825, 839 (6th Cir. 2016) (citing

42 U.S.C. § 405(g); Foster v. Halter, 279 F.3d 348, 357 (6th Cir.

2001)).

     “[E]vidence is ‘material’ only if there is ‘a reasonable

probability that the [Commissioner] would have reached a different

disposition of the disability claim if presented with the new

evidence.’”    Deloge v. Comm'r of Soc. Sec. Admin., 540 F. App’x

517, 519 (6th Cir. 2013) (quoting Sizemore v. Sec'y of Health &

Human Servs., 865 F.2d 709, 711 (6th Cir. 1988)). A conclusory

opinion about work-related limitations not backed up by specific

clinical findings is not material evidence, even if it comes from a

treating source. See Hammond v. Apfel, 211 F.3d 1269 (6th Cir.

2000); Strong v. Soc. Sec. Admin., 88 F. App’x 841, 845–46 (6th

Cir. 2004) (“Although [the medical source] opined long after the

relevant period that Claimant had been disabled during the relevant

period, such a retrospective and conclusory opinion is not entitled

to significant weight because it is not supported by relevant and

objective evidence.” (citing Cutlip v. Sec'y of Health & Human

Servs.,   25   F.3d   284,   287   (6th   Cir.   1994);   20   C.F.R.   §

404.1527(d)(2)–(3))).

     The materiality standard is not met here.            First, Goad’s

opinion does not demonstrate Blythe’s severe impairments were the

                                   -9-
cause of her work-related limitations. The ALJ found that the

record suggested that Blythe’s reported mental symptoms in 2016

were more likely to be a product of situational stressors than a

product of her bipolar disorder based on Blythe’s treatment notes.

 (R. 103).     The Act defines disability as being the “inability to

engage   in    any   substantial   gainful   activity   by   reason   of   any

medically determinable physical or mental impairment. . . .”               42

U.S.C. § 423(d)(1) (emphasis added).         This means that a claimant’s

inability to engage in substantial gainful activity must be caused

by their impairment.       Goad’s opinion only goes to the extent of

Blythe’s limitations, not to their cause.         Given that the ALJ had

found Blythe’s symptoms were not caused by her impairment, Goad’s

opinion would not have a reasonable probability of altering the

ALJ’s decision.

     Second, Goad’s opinion is conclusory and not supported by

specific      clinical   findings.    Even   treating   source    physician

opinions, which ALJs are ordinarily bound to defer to, are not

material new evidence if they are conclusory or without specific

clinical findings. Hammond, 211 F.3d at 1269. Here, Goad only gives

his opinion as to Blythe’s impairments and identifies the general

nature of Blythe’s symptoms.         (ECF No. 14., 14-15.)      This is not

sufficient to represent material new evidence.

D.   Whether the ALJ Erred in Weighing the Medical Opinions in the
     Record


                                     -10-
     Blythe argues that the ALJ did not give proper weight to the

medical opinions in the record when formulating the RFC.       (ECF No.

14.) Specifically, Blythe argues the ALJ made three mistakes: (1)

the ALJ gave too much weight to the opinions of two non-examining

medical professionals, Dr. JoiSanne Richmond and Dr. Frank Kupstas;

(2) the ALJ gave too little weight to the opinions of two examining

medical professionals, Dr. Donita Keown and Dr. Samuel Chung; and

(3) the ALJ gave too little weight to the opinion of Blythe’s

therapist, Fred Claiborne.

     In formulating an RFC finding, “the ALJ evaluates all relevant

medical and other evidence and considers what weight to assign to

treating,    consultative,   and   examining   physicians’   opinions.”

Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir.

2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010).      “An opinion from

a treating physician is ‘accorded the most deference by the SSA’

because of the ‘ongoing treatment relationship’ between the patient

and the opining physician.     A nontreating source, who physically

examines the patient ‘but does not have, or did not have an ongoing

treatment relationship with’ the patient, falls next along the

continuum.    A nonexamining source, who provides an opinion based

solely on review of the patient's existing medical records, is

afforded the least deference.”      Norris v. Comm’r of Soc. Sec., 461

F. App’x 433, 439 (6th Cir. 2012) (quoting Smith v. Comm'r of Soc.

                                   -11-
Sec., 482 F.3d 873, 875 (6th Cir. 2007)) (internal citations

omitted).      “ALJs must evaluate every medical opinion [they] receive

by considering several enumerated factors, including the nature and

length of the doctor's relationship with the claimant and whether

the opinion is supported by medical evidence and consistent with

the rest of the record.”           Stacey v. Comm’r of Soc. Sec., 451 F.

App’x 517, 519 (6th Cir. 2011).           When an ALJ’s decision rejects the

opinion of a medical expert who is not a treating physician, the

decision “must say enough to allow the appellate court to trace the

path   of    [the     ALJ’s]   reasoning.”     Id.    (internal     citation   and

quotation omitted).

       Social       Security   regulations    draw    a   distinction     between

“acceptable medical sources” and other sources.                    See 20 C.F.R.

404.1502;      20    C.F.R.    416.902.      This    terminology    is    somewhat

misleading.      Contrary to what the name might suggest, a significant

number of medical sources whose opinions ALJs are obliged to

consider are deemed to not be acceptable medical sources, including

“nurse      practitioners,     physician     assistants,       licensed   clinical

social      workers,    naturopaths,      chiropractors,       audiologists,   and

therapists. . . .” SSR 06-03P, 2006 WL 2329939, at *2. In the

modern era, these kinds of medical professionals “have increasingly

assumed a greater percentage of the treatment and evaluation

functions       previously      handled     primarily     by     physicians    and

psychologists.” Id. at *3.          The SSA has instructed that opinions

                                       -12-
from these sources are “important and should be evaluated on key

issues such as impairment severity and functional effects, along

with the other relevant evidence in the file.”       Id.

     When considering what weight to give to the opinion of an

other medical source, the ALJ employs the same factors used for

analyzing a treating source's opinion, and applies whatever factors

are relevant to the opinion. 20 C.F.R. § 404.1527(f)(1). Those

factors   include   the   length     and   nature   of   the   treatment

relationship, the frequency of exams, the evidence upon which the

therapist bases her or his opinion, the opinion's consistency with

the record as a whole, whether the therapist has specialized in her

or his area of practice, and any other relevant factor, like the

source's familiarity with the claimant's full medical record. 20

C.F.R. § 404.1527(c)(2)–(6).   After considering all the pertinent

factors, if the ALJ determines that the opinion might impact the

outcome of the case, then the ALJ must explain the weight given to

the opinion in a fashion that “allows a claimant or subsequent

reviewer to follow the adjudicator's reasoning.” 20 C.F.R. §

404.1527(f)(2).

     1.   Whether the ALJ Gave Proper Weight to Dr. JoiSanne
          Richmond’s Opinion

     Blythe objects to the ALJ’s decision to give great weight to

the opinion of Dr. JoiSanne Richmond, a state agency non-examining




                                   -13-
physician.3    (ECF No. 14; R. 100, 106.)          Blythe argues that chronic

pain caused by a spinal injury is not something that can be readily

measured by a non-examining physician reviewing a paper file,

citing to Hallgring v. Callahan, 975 F. Supp. 84, 92 (D. Mass.

1997).    Blythe contends the ALJ’s decision to give great weight to

Dr. Richmond’s opinion was thus in error.

     Although examining sources are generally entitled to more

deference than non-examining sources, an ALJ may give greater

weight to a non-examining source in appropriate circumstances.

Norris v. Comm'r of Soc. Sec., 461 F. App'x 433, 439 (6th Cir.

2012)    (“Although   [claimant]      is    correct    that    the    opinions    of

nontreating    sources     are   generally       accorded     more    weight   than

nonexamining    sources,    it   is   not    a   per     se   error   of   law,   as

[claimant] suggests, for the ALJ to credit a nonexamining source

over a nontreating source.”).         An ALJ may assign greater weight to

the opinion of a non-examining source if that source’s opinion is

consistent with the record as a whole.             Id.



3Generally, the ALJ gave great weight to Dr. Richmond’s opinions.
(R. 100.)    However, the ALJ rejected two of Dr. Richmond’s
conclusions. (R. 100.) First, the ALJ rejected Dr. Richmond’s
view that Blythe could lift up to 50 pounds occasionally, finding
that the claimant could lift only 20 pounds occasionally.       (R.
100.)   Second, the ALJ found that Dr. Richmond overestimated
Blythe’s range of postural movement. (R. 100.) The ALJ explained
that he rejected the second conclusion because he believed that Dr.
Richmond had not fully considered the impact of Blythe’s obesity on
her range of movement. (R. 100.) The ALJ did not explain why he
rejected Dr. Richmond’s first conclusion.

                                      -14-
      This general principle applies in cases involving pain as a

disabling condition.   The SSA requires ALJs to consider evidence

from non-examining physicians when evaluating allegations of pain

as a disabling condition. SSR 16-3P, 2016 WL 1119029, at *6.

(“Medical evidence from medical sources that have not treated or

examined the individual is also important in the adjudicator's

evaluation of an individual's statements about pain or other

symptoms. . . . Adjudicators at the hearing level or at the Appeals

Council level must consider the findings from these medical sources

even though they are not bound by them.”).   There is no categorical

rule barring ALJs from giving greater weight to non-examining

sources than examining sources when doing so is appropriate given

the available evidence. Blakley v. Comm'r Of Soc. Sec., 581 F.3d

399, 409 (6th Cir. 2009) (“‘In appropriate circumstances, opinions

from State agency medical . . . consultants . . . may be entitled

to greater weight than the opinions of treating or examining

sources.’” (quoting SSR 96–6p, 1996 WL 374180, at *3 (July 2,

1996)).   “In a battle of the experts, the agency decides who wins.”

 Justice v. Comm'r Soc. Sec. Admin., 515 F. App'x 583, 588 (6th

Cir. 2013).

      Hallgring is not to the contrary. Hallgring, 975 F. Supp. at

92.   In Hallgring, an ALJ rejected the opinion of a claimant’s

longtime treating physician about the extent to which claimant’s

chronic fatigue syndrome affected claimant’s RFC in favor of a

                                -15-
state non-examining physician’s opinion.           Id. at 88-89.    The state

non-examining physician reviewed only a small portion of the

patient’s medical record in reaching his conclusion.               Id. at 90.

The Hallgring court, citing SSA policy, noted that the severity of

symptoms from chronic fatigue syndrome can vary significantly over

time.   Id.    In light of this, the court held that it was error for

the ALJ to give greater weight to a non-treating source with little

longitudinal evidence than a treating source with the patient’s

full medical history.        Id. at 90-91.         The court reversed and

remanded for an award of benefits.           Id. at 92.      Hallgring thus

primarily illustrates the importance of longitudinal evidence when

evaluating conditions that have symptoms that vary over time.

     Here, the ALJ assigned great weight to Dr. Richmond’s opinion

because she had program knowledge, was familiar with longitudinal

evidence      regarding   Blythe’s    treatment,    and    her   opinion    was

consistent with the record as a whole.         (R. 106.)     In the face of

conflicting     medical   opinion     evidence,    both    familiarity     with

longitudinal      evidence   and     consistency    with   the   record    are

appropriate reasons to give great weight to a particular medical

opinion.   See Blakley, 581 F.3d at 409; Norris 461 F. App'x at 439.

Longitudinal evidence is particularly important in a case such as

this one, where the severity of symptoms may vary over time.

Hallgring, 975 F. Supp. at 92.          As a result, the court finds no



                                      -16-
erroring the ALJ’s decision to give great weight to Dr. Richmond’s

opinion.

     2.      Whether the ALJ Gave Proper Weight to Dr. Frank Kupstas’s
             Opinion

     Blythe next objects to the ALJ’s decision to give great weight

to the opinion of Dr. Frank Kupstas, a state agency non-examining

psychologist.     (ECF No. 14; R. 104-106.)     Blythe argues that the

ALJ should not have given great weight to Dr. Kupstas’s opinion

because of his status as a non-examining source, but does not offer

a more specific objection to the ALJ’s treatment of Dr. Kupstas’s

opinion.

     The ALJ gave great weight to Dr. Kupstas’s opinion because the

opinion was in his area of specialization, he was familiar with the

case record, and had program knowledge.      (R. 104-105.)   There is no

categorical rule that non-examining sources may not be given great

weight.     Norris 461 F. App'x at 439.     As such, the ALJ’s decision

to assign great weight to Dr. Kupstas’s opinion was not in error.

     Furthermore, even if the ALJ’s decision to give great weight

to Dr. Kupstas’s opinion was erroneous because of Dr. Kupstas’s

status as a non-examining psychologist, such error was harmless.

Dr. Kupstas’s opinion was almost identical to — and largely based

upon — the opinion of an examining psychologist, Dr. William

Fulliton.    (R. 234; 238-239; 759.)     The ALJ assigned partial weight

to Dr. Fulliton’s opinion, but expressed that to the extent Dr.


                                  -17-
Fulliton’s opinion varied from Dr. Kupstas’s he credited Dr.

Kupstas   over   Dr.   Fulliton    because   of   Dr.   Kupstas’s    greater

familiarity with the case record and program knowledge.             (R. 104.)

 Such a determination is within the ALJ’s acceptable zone of

choice, and in any event, the court has been unable to find a

material difference between the two psychologists’ opinions.             (R.

238-239; 759.)    Because of this, even if the decision to give Dr.

Kupstas great weight was in error, the ALJ’s decision regarding the

effect of Blythe’s mental impairments on her RFC would still be

supported by the opinion of an examining psychologist.

     3.    Whether the ALJ Gave Proper Weight to Dr. Donita Keown’s
           Opinion

     Blythe next objects to the ALJ’s decision to give little

weight to Dr. Donita Keown’s opinion. (ECF No. 14; R. 104-105.)

Blythe’s argument here is the same as earlier: that Blythe’s

examining physicians were better positioned to evaluate Blythe’s

impairments than non-examining physicians.

     The ALJ identified six reasons for giving little weight to Dr.

Keown’s opinion:       (1) that the opinion was not supported by

explanations;    (2) that Dr. Keown only reviewed a small portion of

the available records;     (3) that Blythe did not cooperate with Dr.

Keown’s exam, interfering with the results;         (4) that Dr. Keown’s

overall conclusions were in conflict with some of the results of

tests she performed;      (5)     that the opinion was contradicted by


                                    -18-
Blythe’s activities of daily life;              and (6) that the opinion was

contrary    to    the   findings     of   the   non-examining     state    agency

physician, Dr. Richmond.          (R. 104-105.)     Each of these reasons is

supported by substantial evidence in the record.                     Dr. Keown’s

conclusions are not supported by explanations, but simply state

work-related limitations without identifying which earlier clinical

findings support them.          (R. 754.)     Dr. Keown herself acknowledged

that the medical records she had access to were incomplete.                   (R.

752.)   Dr. Keown also said that Blythe did not fully cooperate with

the thoracolumbar column exam, “throw[ing] off angles measured

during the exam.”       (R. 754.)     Likewise, as the ALJ noted, there is

a tension between Dr. Keown’s finding that Blythe had normal

strength in her arms, hands, and legs and Dr. Keown’s conclusions

about the extent of Blythe’s impairments.                (R. 105.)      Similarly,

the record reflects that Blythe cares for an autistic child, and a

reasonable inference could be drawn that this activity is not

consistent with the severity of impairment Dr. Keown claims to

identify.     (R. 105.)        But see Rogers v. Comm'r of Soc. Sec., 486

F.3d 234, 248 (6th Cir. 2007) (finding that activities such as

driving,     cleaning     an     apartment,     caring    for   pets,    reading,

exercising, and watching the news “are not comparable to typical

work activities”).       Finally, Dr. Richmond’s opinion conflicts with

Dr. Keown’s, and “[i]n a battle of the experts, the agency decides

who wins.”       (R. 105.)     Justice, 515 F. App'x at 588.         In light of

                                       -19-
the ALJ’s clearly explained and well-reasoned explanation for why

he gave Dr. Keown’s opinion little weight, the ALJ’s decision was

not in error.

     4.   Whether the ALJ Gave Proper Weight to Dr. Samuel Chung’s
          Opinion

     Blythe next objects to the ALJ’s decision to give little

weight to Dr. Samuel Chung’s opinion. (ECF No. 14; R. 104-105.)

First, Blythe argues that Dr. Chung, as an examining physician,

ought to have been given greater weight because he was better

positioned to evaluate Blythe’s condition than a non-examining

physician.   Second, Blythe contends the ALJ erred in disregarding

Dr. Chung’s conclusion that the plaintiff could not engage in

substantial gainful activity.   Finally, Blythe argues that the ALJ

erred in finding that Dr. Chung’s opinion that Blythe suffered from

9% whole person impairment was inconsistent with both Dr. Chung’s

other conclusions and with a finding of total disability.     Whole

person impairment, Blythe says, is a measure used in worker’s

compensation claims, but cannot be appropriately used in Social

Security disability determinations.    Worse still, Blythe contends

that the ALJ fundamentally misunderstood what this score meant.

Blythe asserts that a 9% whole person impairment score reflects a

very serious degree of impairment consistent with total disability,

contrary to the ALJ’s understanding.




                                -20-
     The ALJ listed four reasons for assigning Dr. Chung’s opinion

little weight.     (R. 104-105.)      Those reasons are that:        (1) Dr.

Chung lacked program knowledge;       (2)   Dr. Chung did not support his

conclusions with relevant specific evidence;             (3) Dr. Chung’s

opinion was not supported by the record as a whole;               and (4) Dr.

Chung’s findings were not internally consistent, particularly             his

finding that Blythe had 9% whole body impairment.

     Dr.    Chung’s   lack   of   program   knowledge   is   of    particular

importance here because Dr. Chung’s findings were not framed in

terms used by the SSA to evaluate the effect of a severe impairment

on RFC.      (R. 104-105.)    Dr. Chung found that Blythe could not

engage in “prolong[ed]” walking, standing, or postural activities.

 (R. 807.)    What this means in the context of an RFC determination

is not at all clear.     A medical opinion framed in terms used by the

SSA can be used to formulate an RFC, and then that RFC can be used

to determine whether jobs exist in substantial numbers in the

national economy that the claimant is able to perform.                    See

Lancaster v. Comm'r of Soc. Sec., 228 F. App'x 563, 572 (6th Cir.

2007).     Unless a physician frames his or her conclusions in terms

used by the SSA though, it may not be possible for an ALJ to adapt

a physician’s opinion into a form that can support an RFC.                Cf.

HALLEX I-2-8-25(A) (forbidding ALJs from using “[n]on-prescribed

standardized language in the rationale” of an opinion). This issue



                                    -21-
alone justifies the ALJ’s decision to give little weight to Dr.

Chung’s opinion.

     The ALJ’s other explanations for giving little weight to Dr.

Chung’s opinion are also reasonable. Dr. Chung’s opinion is not

backed with specific explanations and does conflict with other

evidence in the record, particularly the opinions of the state

agency physicians.    (R. 105.)    The absence of specific explanations

is particularly troubling here because the results of some of the

tests Dr. Chung performed suggest Blythe is less impaired than he

concluded.   (R. 806-807.)   Dr. Chung’s physical examination found

only mild limitations in Blythe’s range of movement.         (R. 806.)

Dr. Chung’s review of Blythe’s MRI results found only mild spinal

abnormalities.     (R. 806-807.)    And yet Dr. Chung concluded, for

unclear reasons, that Blythe had a very high degree of impairment.

(R. 807.)    Given this, it is difficult to tell how Dr. Chung

arrived at his overall conclusion.

     Blythe’s argument that the ALJ erred in disregarding Dr.

Chung’s opinion that Blythe was unable to engage in substantial

gainful activity is mistaken.      Whether a claimant is disabled is a

matter for the ALJ to decide, not a doctor. Coldiron v. Comm’r of

Soc. Sec., 291 F. App’x 435, 439 (6th Cir. 2010) (“The “Social

Security Act instructs that the ALJ — not a physician — ultimately

determines a claimant’s RFC.”); Nejat v. Comm'r of Soc. Sec., 359

F. App'x 574, 578 (6th Cir. 2009) (“Although physicians opine on a

                                   -22-
claimant's     residual    functional     capacity   to    work,     ultimate

responsibility for capacity-to-work determinations belongs to the

Commissioner.”).

     This leaves Blythe’s argument about the ALJ’s consideration of

Dr. Chung’s whole body impairment score.       “[I]mpairment ratings are

not correlated in any way with the [S]ocial [S]ecurity disability

program.”     Begley v. Sullivan, 909 F.2d 1482, 1482 (6th Cir. 1990).

A serious problem with such ratings is that they “fail to reveal

whether   a   particular   work-related    limitation     is   appropriate.”

Smith v. Comm'r of Soc. Sec., No. 2:16-CV-1010, 2018 WL 258905, at

*4 (S.D. Ohio Jan. 2, 2018), report and recommendation adopted, No.

2:16-CV-1010, 2018 WL 513195 (S.D. Ohio Jan. 23, 2018).             However,

impairment ratings are “medical evidence” that the ALJ is obliged

to consider, provided that they are not treated as being “outcome

determinative.”     Begley, 909 F.2d at 1482.

     Assuming without deciding that the ALJ erred in considering

Dr. Chung’s impairment score, the error was harmless.              Rabbers v.

Comm'r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (holding

that ALJ decisions are subject to harmless error review except when

they deprive claimants of procedural rights).        The ALJ had several

well-developed reasons for giving little weight to Dr. Chung’s

findings.     Even without considering his impairment rating, Dr.

Chung’s failure to frame his conclusions in terms that could be

used to formulate an RFC and Dr. Chung’s failure to provide

                                  -23-
specific evidence to explain his conclusions are enough to allow

this court to conclude that the ALJ did not err in giving little

weight to Dr. Chung’s opinion.

     5.      Whether the ALJ Gave Proper Weight to Fred Claiborne’s
             Opinion

     Blythe next objects to the ALJ’s decision to give little

weight     to    the   opinion    of    Fred   Claiborne,      one   of   Blythe’s

therapists.       (ECF No. 14; R. 104-105.)       Blythe argues that the ALJ

improperly discounted Claiborne’s opinion because of his status as

an nonacceptable medical source, citing this court’s decision in

Gursky v. Colvin, No. 16-CV-2654-TMP, 2017 WL 6493149, at *6 (W.D.

Tenn. Dec. 19, 2017).         Blythe further argues that Claiborne, as an

in-person treating medical professional, was better positioned to

evaluate Blythe’s mental condition than the non-examining state

agency psychologist.

     The    ALJ    identified     three    reasons    for   giving   Claiborne’s

opinion little weight:           (1) that Claiborne is not an acceptable

medical source;        (2) that Claiborne’s conclusions, particularly his

GAF score, were not supported by his clinical findings;                   and (3)

that it ran counter to the opinions of Dr. Kupstas and Dr.

Fulliton.       (R. 104.)

     The ALJ’s first rationale is proper.              It is true that an ALJ

errs when he or she discounts the opinion of a therapist or other

nonacceptable       medical    source     on   that   ground    alone,    or   when


                                        -24-
accompanied by incoherent justifications.            Gursky, 2017 WL 6493149

at *6.     But when an ALJ is presented with competing medical

opinions, two from acceptable medical sources in their area of

specialty and one from a nonacceptable medical source, the ALJ does

not err in choosing the opinions of the acceptable medical sources

over the opinion of the nonacceptable medical source.             SSR 06-03P,

2006 WL 2329939, at *2      (“The fact that a medical opinion is from

an acceptable medical source is a factor that may justify giving

that opinion greater weight than an opinion from a medical source

who is not an acceptable medical source because . . . acceptable

medical sources are the most qualified health care professionals.”)

(internal quotations and citations omitted).               Acceptable medical

sources have greater qualifications than nonacceptable medical

sources.   Id.   Just as an ALJ does not err in choosing the opinion

of a physician in his or her area of specialty over the opinion of

another physician,     an   ALJ   does   not   err    in   acknowledging   the

comparative qualifications of the different experts in a case.             See

20 C.F.R. § 404.1527(c) (identifying an expert’s “specialization”

as a factor to consider in weighing medical opinions); Gayheart v.

Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).               The ALJ

did nothing more than that here.

     The ALJ’s second reason for discounting Claiborne’s opinion is

also well-supported.    The ALJ disputed the validity of Claiborne’s

GAF score in light of his clinical findings.               (R. 104.) In doing

                                   -25-
so, the ALJ identified specific evidence from Claiborne’s treatment

notes that indicated that his GAF score was too low.         (R. 104.)

Claiborne gave Blythe a GAF score of 40.5.       (R. 104.)     The ALJ

observed that a GAF score of 40.5 would involve “impairment in

reality testing,” but that Claiborne’s treatment notes said Blythe

“had good contact with [her] surroundings. . . .”            (R. 104.)

Similarly, the ALJ noted that a GAF score of 40.5 would lead to

major impairments in Blythe’s ability to control her mood, but that

Claiborne observed that Blythe “displayed no over signs of mania

[and] no overt signs of anger [or] agitation . . . .”        (R. 104.)

Overall, the ALJ found that he could not follow why Claiborne had

assigned such low scores based on his own findings.

     Finally, the ALJ did not err in discounting Claiborne’s

opinion because it ran counter to other medical opinions.          Two

psychologists found that Blythe was substantially less limited in

her ability to function than Claiborne did.   (R. 104.)   The ALJ was

empowered to resolve conflicts in the evidence.      Norris, 461 F.

App’x at 439. He did not err in doing so here.

E.   Whether the ALJ Erred not Discussing Treatment Notes from One
     of Blythe’s Therapists

     Blythe’s next argument is that the ALJ erred because he did

not discuss treatment notes from Russell Andrew Goad, Blythe’s

other treating therapist.




                               -26-
     As a preliminary matter, it is worth noting that Blythe did

not raise this argument until her reply brief.        This makes the

argument untimely.      Scottsdale Ins. Co. v. Flowers, 513 F.3d 546,

553 (6th Cir. 2008).      When a party raises a new issue in a reply

brief, the other party does not have a chance to respond.          Id.

This creates fairness concerns.      Id.   As a result, the court has

discretion to deem arguments not timely raised as waived.    Id.   The

court does so here.

     Were the court to consider this argument on the merits, it

would not be meritorious.     “An ALJ need not discuss every piece of

evidence in the record for his decision to stand,” because an ALJ’s

failure to discuss evidence does not necessarily mean that the

evidence was not considered.     Thacker v. Comm’r of Soc. Sec., 99 F.

App’x 661, 665 (6th Cir. 2004); see also Dykes ex rel. Brymer v.

Barnhart, 112 F. App'x 463, 467 (6th Cir. 2004) (“Although required

to develop the record fully and fairly, an ALJ is not required to

discuss all the evidence submitted, and an ALJ's failure to cite

specific evidence does not indicate that it was not considered.”)

(quoting Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000)).

     Besides, the ALJ did discuss the treatment notes prepared by

Goad.   (R. 101-103.)    Several staff members at Blythe’s behavioral

healthcare provider saw her during the time period covered by the

record.   (R. 829-912.)      Of those staff members, only Claiborne

conducted an overall assessment of her level of functioning in

                                  -27-
opinion form.     (R. 848-849).      Other staff members, including Goad,

prepared treatment notes after Blythe’s appointments.              (R. 829-

912).     The ALJ discussed both of these forms of evidence in his

opinion.     (R. 96-107.)     The fact the ALJ did not discuss Goad’s

treatment notes separately and by name does not suggest that he

failed to consider them.       Blythe’s argument is without merit.

F.      Whether the ALJ Erred in Failing to Ask the Vocational Expert
        Certain Hypothetical Questions

        Blythe next argues that the ALJ failed to ask the vocational

expert a hypothetical question that incorporated those limitations

found by Dr. Keown.     Blythe argues this violated the ALJ’s duty to

develop the record.     (ECF No. 11.)

       “‘A vocational expert's testimony concerning the availability

of suitable work may constitute substantial evidence where the

testimony is elicited in response to a hypothetical question that

accurately     sets   forth    the    plaintiff's   physical   and   mental

impairments.’” Thomas v. Comm’r of Soc. Sec., 550 F. App’x 289, 290

(6th Cir. 2014) (quoting Smith v. Halter, 307 F.3d 377, 378 (6th

Cir.    2001)).   However,    if   the   hypothetical   question   does   not

accurately describe the claimant’s limitations, the vocational

expert’s response does not constitute substantial evidence to

support the denial of benefits. See Lancaster v. Comm'r of Soc.

Sec., 228 F. App'x 563, 573 (6th Cir. 2007) (“If the hypothetical

question does not accurately portray Plaintiff's physical and


                                     -28-
mental state, the vocational expert's testimony in response to the

hypothetical question may not serve as substantial evidence in

support of the ALJ's finding that Plaintiff could perform other

work.”); Howard v. Comm'r of Soc. Sec., 276 F.3d 235, 241 (6th Cir.

2002) (“The hypothetical question also fails to describe accurately

Howard's physical and mental impairments; a defect which, as we

have stated, is fatal to the VE's testimony and the ALJ's reliance

upon it.”). However, the “ALJ is required to incorporate only those

limitations        that    he    or   she   accepted    as   credible”      into   the

hypothetical.        Lester v. Soc. Sec. Admin., 596 F. App’x 387, 389-90

(6th Cir. 2015) (citing Ealy v. Comm'r of Soc. Sec., 594 F.3d 504,

516 (6th Cir. 2010) & Casey v. Sec'y of Health & Human Servs., 987

F.2d 1230, 1235 (6th Cir. 1993)).; see also Brantley v. Comm'r of

Soc. Sec., 637 F. App'x 888, 897 (6th Cir. 2016) (noting that “a

hypothetical need not include a comprehensive list of a claimant's

medical conditions”).

        Here, the ALJ incorporated those specific limitations he

ultimately found credible into a hypothetical question.                     (R. 192-

193.)     This satisfies the ALJ’s obligation.                  The ALJ was not

obliged       to   ask    an    alternate    hypothetical     based    on   Blythe’s

preferred theory of the case.                Furthermore, even if the ALJ had

erred    in    not   asking      a    hypothetical     reflecting     the   specific

limitations identified by Dr. Keown, such error was harmless.

Blythe was represented by counsel at the hearing, and counsel had

                                            -29-
the opportunity to ask the vocation expert questions.                   (R. 197-

206.)     Blythe’s counsel took that opportunity, and established

through hypothetical questions that if Dr. Keown’s limitations were

included, no jobs existed in substantial numbers in the national

economy suitable for Blythe.             (R. 198.)         Given this, the only

purpose of remanding this matter back to the Commissioner on this

ground would be to establish evidence in the record that already

exists.    The court declines to do so.

G.   Whether the ALJ’s decision on RFC is supported by substantial
     evidence

     Blythe next argues that the ALJ’s decision is not supported by

substantial evidence. Blythe objects particularly to the ALJ’s

finding that Blythe had the residual functional capacity to perform

light work, including the ability to lift 20 pounds occasionally.

(R. 100).       This finding resolves a dispute between two of the

medical source opinions.           Dr. Richmond opined that Blythe could

occasionally lift 50 pounds and could sit or stand for about six

hours in an eight-hour workday, consistent with medium exertion

work.     (R.   219-220.)         Dr.   Keown     opined    that   Blythe     could

occasionally     lift   10   to    15   pounds,    which    is   consistent   with

sedentary level work, but could only remain sitting for three to

four hours or remain standing for one to two hours, which, based on

the rest of Blythe’s vocational profile, is not consistent with

either light-level or sedentary-level work.                 (R. 198; 754.)


                                        -30-
     The “Social Security Act instructs that the ALJ — not a

physician — ultimately determines a claimant’s RFC.” Coldiron v.

Comm’r of Soc. Sec., 291 F. App’x 435, 439 (6th Cir. 2010). Absent

a treating source entitled to controlling weight, when a patient’s

treatment    history    and   objective   medical   evidence   support   a

particular finding, such a finding is supported by substantial

evidence even if it runs counter to the opinions of all medical

sources.    Rudd v. Comm'r of Soc. Sec., 531 F. App'x 719, 728 (6th

Cir. 2013).    Nonetheless, the Sixth Circuit has cautioned that

“[m]edical conclusions must be left to the examining medical

professionals, and ‘ALJs must not succumb to the temptation to play

doctor and make their own independent medical findings’ . . . .”

Harvey v. Comm'r of Soc. Sec., No. 16-3266, 2017 WL 4216585, at *7

(6th Cir. Mar. 6, 2017) (quoting Rohan v. Chater, 98 F.3d 966, 970

(7th Cir. 1996)).      The bottom line is that “[n]o bright-line rule

exists in our circuit directing that medical opinions must be the

building blocks of the residual functional capacity finding, but

the administrative law judge must make a connection between the

evidence relied on and the conclusion reached.” Tucker v. Comm'r of

Soc. Sec., No. 18-2300, 2019 WL 2418995, at *5 (6th Cir. June 10,

2019).

     Here, the ALJ’s finding on Blythe’s RFC is largely supported

by the opinions of the non-examining state agency physicians, to

which the ALJ gave great weight.          (R. 100-101.)    As discussed

                                   -31-
earlier, the ALJ did not err in giving these opinions great weight,

nor in discounting the opinions from other medical sources in the

record.    The ALJ’s RFC determination is also supported by the

objective medical evidence in the record.          Blythe’s medical history

“lack[ed] documentation of consistent abnormal clinical findings

upon   examination”   and    showed    Blythe’s   pain   was    substantially

reduced as a result of treatment.            (R. 102-103.)     Similarly, the

ALJ noted that Blythe’s activities of daily living support a

finding of nondisability.      (R. 101.)      Blythe cares for an autistic

child and can perform certain activities of daily life without

assistance, like driving a car, watching TV, using a computer, and

preparing easy meals.       (R. 101.)    Taken together, the opinions of

multiple physicians combined with the objective evidence about

Blythe’s medical history and activities of daily life represent

substantial evidence.

       Blythe argues that the ALJ’s decision lacked substantial

evidence because the ALJ did not appreciate how serious a spinal

cord injury must be for treating doctors to order the installation

of a spinal cord stimulator.             But the existence of contrary

evidence in the record does not mean that an ALJ’s decision is not

supported by substantial evidence.           Kepke v. Comm'r of Soc. Sec.,

636 F. App'x 625, 627 (6th Cir. 2016) (quoting Lindsley v. Comm'r

of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009)).              Here, the ALJ

did discuss the placement of a spinal cord stimulator in the

                                      -32-
written opinion.    (R. 102.)   It is not this court’s role to reweigh

the significance of that evidence.

                            III.     CONCLUSION

     For    the   reasons   above,    the   Commissioner’s   decision   is

affirmed.

     IT IS SO ORDERED.

                                        s/ Tu M. Pham
                                        TU M. PHAM
                                        United States Magistrate Judge

                                        September 10, 2019
                                        Date




                                     -33-
